Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over LINK et al (11,042,146) in view of RUSU et al (Towards 3D Point Cloud Based Object Maps for Household Environments).
	As per claim 1, Link teaches the claimed “computerized method for generating a histogram of a three-dimensional (3D) point cloud,” the method comprising: “receiving data indicative of a 3D point cloud comprising a plurality of 3D points” (Link, Abstract - A laser with an illumination light beam has a wavelength in the violet or ultraviolet range then conducts scans of the objects, which are formed into three-dimensional point clouds); “determining a reference in spatial relation to the 3D point cloud” (Link, figures 9-10; column 18, lines 7-8 - Using the resulting average normal vector for orientation, define a reference plane outside of the point cloud); “determining, for each 3D point of the plurality of 3D points, a distance to the reference to generate a set of distances for the plurality of 3D points” (Link, column 18, lines 9-10 - Calculate the distance of each point of the cloud to the defined reference plane); and “generating, based on the set of distances, a histogram comprising a set of entries, comprising inserting, for each entry of the set of entries, distances from the set of distances that are within a range of distances associated with the entry” (Link, column 18, lines 11-22 - Create a histogram of distances from the points of the cloud to the defined reference plane).

 	Claim 2 adds into claim 1 “generating a 3D voxel grid for at least a portion of the 3D point cloud, wherein each voxel of the 3D voxel grid comprises a same set of dimensions; determining, for each voxel of the 3D voxel grid, whether one or more of the plurality of 3D data points is within the voxel to generate an associated set of 3D points for the voxel” which is well-known in the art as voxel space in which the object space is represented by voxels (e.g., in XYZ Cartesian space, in which each integer coordinate (x, y, z) of a point represents a voxel which contains a number of sampled points of point cloud; “determining, for each voxel of the 3D voxel grid with an associated set of 3D points, a single 3D data point for the voxel based on the associated set of 3D data points; and storing the single 3D data point in the voxel” which is obvious and well-known in the art as multi-sample process because a voxel contains a large number of sampled points in which one of the sampled point is selected as representing the voxel.

	Claim 3 adds into claim 2 “wherein determining the set of distances comprises: determining, for each voxel of the 3D voxel grid, a distance from the single 3D data point to the reference to generate the set of distances” (Link, column 18, lines 9-10).

	Claim 4 adds into claim 1 “wherein: the reference is a two-dimensional (2D) reference plane” which is well-known when the reference is chosen from the geometric objects such as a plane (see Link, figures 9-10; column 18, lines 7-8 - Using the resulting average normal vector for orientation, define a reference plane outside of the point cloud); and “determining the distance of each 3D point to generate the set of distances comprises determining a shortest distance of each 3D point to the reference plane” (which is also “shortest distance of each 3D point to the reference plane”).

	Claim 5 adds into claim 1 “the reference is a reference line; and determining the distance of each 3D point to generate the set of distances comprises determining a shortest distance of each 3D point to the reference line” which is well-known when the reference is chosen from the well-known geometric objects such as a line (e.g., Link, the reference geometry object is arbitrarily chosen as a plane as example; figures 9-10; column 18, lines 7-8); and then, the samples are inherently needed to refer to the reference line as a distance to the line (which is also “shortest distance of each 3D point to the reference line”).

	Claim 6 adds into claim 1 “determining an estimated center of mass of the 3D point cloud, wherein the reference is the estimated center of mass” which is well-known when the reference is chosen from the well-known geometric objects such as a mass point (e.g., Link, the reference geometry object is arbitrarily chosen as a plane as example; figures 9-10; column 18, lines 7-8).

	Claim 7 adds into claim 6 “wherein determining the distance of each 3D point to generate the set of distances comprises determining a distance of each 3D point to the estimated center of mass” which is obvious because when the reference is a mass point, then the samples are inherently needed to refer to the reference point as a distance to the point.

	Claim 8 adds into claim 1 “comparing the histogram with a second histogram generated for a second 3D point cloud to determine a measure of similarity between the 3D point cloud and the second 3D point cloud” which is well-known in the art to measure the similarities between data by comparing their histograms since the histogram, by definition, displays the frequency distribution of a set of data values, and the comparison between the histograms facilitates the visual comparison of the distributions of two or more groups through comparing side-by-side histograms.

	Claims 9-14 and 15-20 claim a method and a non-transitory computer-readable media comprising instructions based on the system of claims 1-8; therefore, they are rejected under a similar rationale.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616